Citation Nr: 0119851	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for postoperative 
residuals of surgeries performed by VA.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to November 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

During the May 2001 hearing before the Board, the veteran 
submitted additional VA medical records, many of which were 
not previously of record.  This evidence is relevant because 
it pertains, at least in part, to the veteran's post-
operative residuals from his multiple VA surgeries.  This 
evidence has not been initially considered by the RO, and the 
veteran has not waived RO consideration of this evidence.  
38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).  

In fact, the veteran submitted a form specifying that he was 
not waiving consideration by the RO of the evidence he was 
submitting before the Board.  

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (2000); 38 C.F.R. 
§ 20.1304 (2000).  Therefore, a remand is required for 
consideration of this evidence by the RO.  

The veteran has reported multiple surgeries which he 
generally contends resulted in his current disability.  He 
has contended that his problems began with the February 1998 
surgery to remove a growth from his chest.  He stated that 
this procedure caused him to cough, which in turn resulted in 
him having a hernia on his left side.  Tr., pp. 2-3.  The 
record contains the operative report for this surgery.  

The veteran reported that his left lower abdomen became 
painful and swollen.  In February 1998 the veteran was 
diagnosed with a hematoma in the left abdominal wall.  This 
was incised and drained in February 1998.  

The veteran reported that the swelling returned and he was 
subsequently found to have a hernia.  This was repaired in 
March 1998.  This report is of record.  

The veteran reportedly underwent another operation on April 
15, 1998.  This report is not on file.  He has not 
subsequently referred to this surgery.  However, in order to 
ensure that all pertinent records are obtained, the RO should 
attempt to locate any records pertaining to surgery performed 
on April 15, 1998.  

More hernia-related surgery was performed in May 1998.  These 
records are on file.  

The veteran appears to be claiming that his current 
disability has stemmed from the above-mentioned treatments.  
However, he has not clearly indicated what additional 
disability he is suffering from as a result of VA treatment.  
He reported in his initial claim that his girth had enlarged 
since these treatments, and he has reported that he has 
gained weight due to his inability to perform any physical 
activities, and generally reports limitation of functioning 
ability and discomfort as well.  Tr., pp. 3-4.  

The Board is therefore of the opinion that a VA examination 
(on a fee-basis if necessary) should be scheduled in order to 
determine what the claimed post-operative residuals are, and 
to determine whether there are in fact additional 
disability(ies) that were caused by any of the above-
mentioned treatments, and whether the proximate cause of the 
disability(ies) was 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

In this regard, the Board notes that the veteran's claim for 
section 1151 benefits was submitted in August 1998.  In Jones 
v. West, 12 Vet. App.460, 463-464 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim for benefits was received after October 1, 
1997, 38 U.S.C.A. § 1151, as amended and as noted above, is 
applicable to the veteran.  Thus, the law in effect prior to 
October 1, 1997 is not for application in this case.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (specific sections will be referred to by the 
appropriate United States Code Annotated citation).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b)) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A 
§ 5103A(b), (c) (West Supp. 2001)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain any 
outstanding VA treatment records 
pertaining to the veteran's surgeries 
conducted from February 1998 through May 
1998, including any surgeries performed 
in April 1998.  


All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2) 
(West Supp. 2001)).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
(on a fee-basis if necessary) conducted 
by an appropriate specialist to ascertain 
the nature and etiology of his current 
disability(ies), in particular, those 
disabilities contended to be residuals 
from multiple surgeries performed by VA 
from February 1998 through May 1998, 
including the February 1998 resection of 
a chest mass.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  




The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his multiple surgeries 
which he claims to have resulted in 
additional disability.  Upon doing so, 
the examiner is requested to respond to 
the following: 

(a) Does the veteran have any additional 
disabilities caused by the surgeries 
performed by VA from February 1998 
through May 1998, as claimed by the 
veteran (including the February 1998 
removal of a chest mass)?  

In answering this question determine 
the veteran's physical condition 
immediately prior to each of the 
surgeries as compared with the 
subsequent physical condition 
following each of the surgeries.  As 
applied to medical or surgical 
treatment, the physical condition 
prior to the disease or injury will be 
the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

It should also be determined whether 
any additional disability found 
represents a natural progress of such 
disability for which the surgical 
treatment of was authorized.  

It should be determined whether the 
additional disability, if found, is 
merely coincidental with the above-
mentioned surgical treatment.  


It should also be determined whether 
any additional disability was a 
necessary consequence of the VA 
treatment.  That is, was the 
additional disability certain to 
result from, or intended to result 
from, the surgical treatments 
administered.  

(b) If it is found that additional 
disability resulted and was caused by 
VA treatment, then was such additional 
disability proximately caused by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or, an event not 
reasonably foreseeable.

Any opinions must be accompanied by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).  

This determination should be made based 
on a review of all evidence of record, 
including any additional evidence not 
previously considered by the RO.  
38 C.F.R. §§ 19.31, 20.1304(c).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




